DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim:  “the sensor according to claim 1, wherein the low voltage signal corresponds to the high voltage signal in a ratio between about 1:100 and about 1:100,000.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7).


With respect to claim 1, Klippel et al. (embodiment 1) discloses a sensor for a separable connector (col. 1, lines 7-11; sensors for the electrical power distribution field with separable insulated connector components on power cables) comprising:
a plug body (see first portion 20 having a conventional double-ended plug) comprising an (see Fig. 6, col. 4, lines 65-67; see insulating plug; col. 4, lines 40-42), the plug body configured to be inserted into the separable connector (see plug body 20 shown in Fig. 1; see bushing 14 as the separable insulated connector component; the components to be inserted in the bushing) to encase a high voltage conductor [12](see Fig. 1) disposed in the separable connector [14] (see separable insulted connector shown in Fig. 1; col. 2, line 65-col. 3, line 3);
Klippel et al. (embodiment 1) does not disclose an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector.
Klippel et al. (embodiment of Fig. 6) disclose an insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and one or more high (see capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) encased by the insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted [114; col. 5, lines 30-42; electrical circuit components disposed within said formed body and electrical interconnections means for connecting an external power supply to said electronic components];
one or more low voltage capacitors [126] (see Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142) electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider (see capacitors 116 and 126 forming a capacitive divider 127 shown in Fig. 7); and a low voltage connection [140, 142] configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector (col. 4, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) to include an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector as taught by Klippel et al. (embodiment 6) to provide a suitable output.



(see Klippel et al. (embodiment 1) capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) second end portion of the plug body to secure the sensor to the separable connector [126] (see Klippel et al. (embodiment 6)  Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).

With respect to claim 4, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1 wherein the plug body further comprises a torque feature comprising at least one of:
a protrusion feature, and
one or more recesses in the insulating resin (see Klippel et al. (embodiment 6) recess 150 shown in Fig. 6).

With respect to claim 5, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 4, wherein the protrusion feature is formed by the insulating resin or is formed of a separate insulating material (see Klippel et al. (embodiment 6) body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6).

With respect to claim 6, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, wherein a threaded rod mechanically and electrically couples (see Klippel et al. (embodiment 6)) threaded passage 114 shown in Fig. 6; col. 4, lines 40-53) the at least one of the high voltage capacitors (see Klippel et al. (embodiment 6) capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) with at least one of:
the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142), and another of the one or more high voltage capacitors (see Klippel et al. (embodiment 6) capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57).




With respect to claim 13, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, further comprising signal conditioning electronics configured to electrically couple to the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).


With respect to claim 14, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to 1, wherein the plug body (see Klippel et al. (embodiment 6) body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) comprises a low voltage end portion separable from the plug body comprising a first portion including the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142) and a second portion separably connected to the first portion including the one or more high voltage capacitors (see Klippel et al. (embodiment 6) capacitors 116 and 126 forming a capacitive divider 127 shown in Fig. 7).


 With respect to claim 16, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, further comprising another low voltage connection configured to receive a signal corresponding to a current signal present in the separable connector [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7) as applied to claims 1, 3-6, 13, 14 and 16 above and further in view of Kapsokavathis et al. (U.S. Patent No. 5,231,358).


With respect to claim 9, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1.
The combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) does not disclose further comprising a substrate supporting the one or more low voltage capacitors.
(see board 36 comprising sensor capacitors; col. 3, lines 35-56).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) to include a substrate supporting the one or more low voltage capacitors as taught by Kapsokavathis et al. to predictably allow for a more cost effective and compact device.





Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7) as applied to claims 1, 3-6, 13, 14 and 16 above and further in view of Nakamura et al. (U.S. Publication No. 2014/0327431 A1).

With respect to claim 17, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1.
The combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) does not disclose further comprising a memory configured to store at least one of a unique product identifier, data of manufacture, a calibration ratio, a gain value for signal conditioning, and installation data.
   Nakamura et al. discloses comprising a memory configured to store at least one of a unique product identifier, data of manufacture, a calibration ratio, a gain value for signal conditioning, and installation data (para 0125, lines 1-4).
.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7) as applied to claims 1, 3-6, 13, 14 and 16 above and further in view of Kotowski et al. (U.S. Publication No. 2013/0319862 A1).


With respect to claim 20, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1.
The combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) does not disclose wherein the one or more high voltage capacitors each have a voltage rating of at least about 3 kV.
Kotowski et al. discloses wherein the one or more high voltage capacitors each have a voltage rating of at least about 3 kV (para 0047, lines 1-4).




With respect to claim 21, Klippel et al. (embodiment 1) a network (see power distribution system shown in abstract) comprising a sensor for a separable connector (col. 1, lines 7-11; sensors for the electrical power distribution field with separable insulated connector components on power cables) comprising:
a plug body (see first portion 20 having a conventional double-ended plug) comprising an (see Fig. 6, col. 4, lines 65-67; see insulating plug; col. 4, lines 40-42), the plug body configured to be inserted into the separable connector (see plug body 20 shown in Fig. 1; see bushing 14 as the separable insulated connector component; the components to be inserted in the bushing) to encase a high voltage conductor [12](see Fig. 1) disposed in the separable connector [14] (see separable insulted connector shown in Fig. 1; col. 2, line 65-col. 3, line 3);
Klippel et al. (embodiment 1) does not disclose an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector.
(see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and one or more high voltage capacitors (see capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) encased by the insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted [114; col. 5, lines 30-42; electrical circuit components disposed within said formed body and electrical interconnections means for connecting an external power supply to said electronic components];
one or more low voltage capacitors [126] (see Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142) electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider (see capacitors 116 and 126 forming a capacitive divider 127 shown in Fig. 7); and a low voltage connection [140, 142] configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector (col. 4, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) to include an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector as taught by Klippel et al. (embodiment 6) to provide a suitable output.



With respect to claim 22, Klippel et al. (embodiment 1) discloses a shielded termination (col. 1, lines 36-41) comprising a sensor for a separable connector (col. 1, lines 7-11; sensors for the electrical power distribution field with separable insulated connector components on power cables) comprising:
a plug body (see first portion 20 having a conventional double-ended plug) comprising an (see Fig. 6, col. 4, lines 65-67; see insulating plug; col. 4, lines 40-42), the plug body configured to be inserted into the separable connector (see plug body 20 shown in Fig. 1; see bushing 14 as the separable insulated connector component; the components to be inserted in the bushing) to encase a high voltage conductor [12](see Fig. 1) disposed in the separable connector [14] (see separable insulted connector shown in Fig. 1; col. 2, line 65-col. 3, line 3);
Klippel et al. (embodiment 1) does not disclose an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector.
Klippel et al. (embodiment of Fig. 6) disclose an insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and one or more high voltage capacitors (see capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) encased by the insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted [114; col. 5, lines 30-42; electrical circuit components disposed within said formed body and electrical interconnections means for connecting an external power supply to said electronic components];
[126] (see Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142) electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider (see capacitors 116 and 126 forming a capacitive divider 127 shown in Fig. 7); and a low voltage connection [140, 142] configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector (col. 4, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) to include an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector as taught by Klippel et al. (embodiment 6) to provide a suitable output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866